Citation Nr: 0833824	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-26 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a shrapnel fragment 
wound, right arm.

2.  Entitlement to service connection for a bilateral hand 
disorder, to include a scar or scars of the left thumb.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for bilateral leg 
injuries, to include hips and right knee.

5.  Entitlement to service connection for bilateral foot 
injuries.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The veteran provided 
testimony during a travel board hearing before the 
undersigned acting Veterans Law Judge at the RO in March 
2007.  The Board reopened the claims for service connection 
for bilateral leg injuries, to include hips and right knee, 
and for bilateral foot injuries, in May 2007, and remanded 
the case to the RO.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, he has 
a right arm shrapnel fragment wound scar which is related to 
service.  

2.  A current bilateral hand disorder, identified as 
degenerative joint disease, was not medically diagnosed until 
more than 40 years had elapsed after the veteran's service, 
and the preponderance of the medical evidence establishes 
that degenerative joint disease of the hands was not 
manifested to a degree of 10 percent within one year after 
the veteran's service and is not related to his service.  

3.  A current hip disorder, identified as degenerative joint 
disease, was not medically diagnosed until more than 40 years 
had elapsed after the veteran's service, and the 
preponderance of the medical evidence establishes that 
degenerative joint disease of the hips was not manifested to 
a degree of 10 percent within one year after the veteran's 
service and is not related to his service.  

4.  The veteran's current bilateral patellofemoral syndrome 
of the knees was not medically diagnosed until more than 40 
years had elapsed after the veteran's service, although the 
veteran complained of knee pain prior to assignment of the 
diagnosis, was not manifested to a degree of 10 percent 
within one year after the veteran's service and is not 
related to his service. 

5.  No medical diagnosis has been assigned for the veteran's 
left foot pain, and no right foot disorder is currently 
shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a shrapnel 
fragment wound scar, right arm, are met.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for a bilateral hand 
disorder, diagnosed as degenerative joint disease, are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  The criteria for service connection for a left hip 
disorder, a right hip disorder, or a bilateral hip disorder, 
diagnosed as degenerative joint disease are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

4.  The criteria for service connection for bilateral leg 
injuries, to include the knees, medically diagnosed as 
bilateral patellofemoral disease, are not met.  38 U.S.C.A 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  The criteria for service connection for a right foot, 
left foot, or bilateral foot disorder are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Here, the duty to notify was satisfied through December 2004, 
July 2005, March 2006, and July 2007 letters to the veteran 
that addressed all three notice elements.  Only the December 
2004 letter was sent before the initial adjudication.  The 
letters informed the veteran of the evidence required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The July 2005 
letter provided all of the notice required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006), concerning reopening 
claims, and the March 2006 letter provided the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
concerning effective dates and degree of disability.  The 
veteran was told to submit evidence such as medical records 
and statements from others as to the onset of his right arm 
scar, or as to any other disorder at issue, in July 2007.  
The lack of complete pre-decision notice is not prejudicial.  
Notice was provided prior to the last RO adjudication.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  That duty is heightened in cases in which records 
are presumed to have been or were destroyed while the file 
was in the possession of the government.  Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer 
v. Nicholson, 19 Vet. App. 215, 217 (2005), citing O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991). 

In this case, service medical records are not available, 
apparently due to the 1973 National Personnel Records Center 
fire, according to correspondence received in October 1984.  
Sick and morning reports have been obtained.  VA has obtained 
service personnel records, VA medical records, private 
medical records, and lay statements from the veteran and 
others.  VA examinations were conducted in March 2008.  VA 
has satisfied its assistance duties.

II.  Service connection 

The veteran's WD AGO Form 53-55 indicates that he served in 
Co. M, 313th INF, which was part of the 79th Infantry 
Division.  His military occupational specialty was mail 
orderly (055).  No military qualifications such as infantry 
or marksmanship badges are noted.  The veteran served in the 
Normandy, Northern France, Rhineland, and Central Europe 
campaigns.  No wounds received in action are noted.  A July 
1945 War Department award of the Distinguished Unit Citation 
indicates that, between December 1944 and January 1945, near 
Obberroedern, Alsace, France, infantrymen of the 313th 
repelled the onslaught of the enemy with heavy losses to the 
attackers.  The award states that headquarters personnel, 
cooks, and other men normally found in the rear areas worked 
feverishly and without rest to improve defensive positions, 
laying wire entanglements and minefields.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 
U.S.C.A. § 1154(b) do not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  That is, the statute provides 
a basis for determining whether a particular injury was 
incurred in combat, but not a basis to link the injury 
etiologically to the current condition.  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

There is a heightened duty to consider carefully the benefit 
of the doubt rule in cases in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government).  Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005), citing O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board has considered this 
heightened duty in making this decision.

Factors for determining probative value of medical opinions 
include their thoroughness and detail, whether they discussed 
why contrary opinions were not persuasive, and the opinion-
writer's access to relevant records.  Prejean v. West, 
13 Vet. App. 444 (2000).



A.  Shrapnel fragment wound, right arm 

The veteran first alluded to a shrapnel injury to his right 
arm when he filed his claim in June 2002.  He indicated that 
it had occurred when he was crossing the Seine River in 
France.  In August 2002, he indicated that the battle was so 
bad that he was afraid to go to the aid station.  

An October 2005 letter from J. P. C. indicates that he served 
with the veteran in World War II and that the veteran 
suffered trouble with injuries in the combat area and asked 
for help but was refused.  

An October 2005 letter from the veteran indicates that he 
served in the campaigns identified above in Europe from June 
1944 to May 1945.  From the beginning to the end, he operated 
a machine gun, served as a messenger between the front line 
and company headquarters, repaired phone lines from company 
headquarters to the front, laid phone lines, carried bed 
rolls and food to men on the front line, and did other things 
needed.  He stated that he was wounded twice, while he 
crossed the Seine River, the first time injuring his left 
hand, the second time injuring his right arm.  The veteran's 
March 2007 hearing testimony that he was wounded in the right 
arm while crossing the Seine River, and that he dug the 
shrapnel out of his right arm after that injury, is 
consistent with his prior statements.     

On VA examination in March 2008, the veteran stated that a 
shrapnel fragment grazed his right arm, that he self treated 
it, and that he currently had no problems with the right 
forearm as a result of the wound.  Examination revealed a 
well healed 4-centimeter scar just under the right lateral 
epicondyle.  The examiner identified the affected area as the 
brachialis muscle.  The diagnosis was shrapnel fragment wound 
to the right forearm, now healed, with no residuals.  

The Board finds the veteran's testimony credible.  Applying 
the provisions of 38 U.S.C.A. §§ 1154(b) and 5107, and it 
will be accepted that the veteran sustained a combat-related 
shrapnel fragment wound to his right arm.  The March 2008 VA 
examination shows that there is a scar remaining from the 
reported injury.  As such, service connection is warranted 
for shrapnel fragment wound scar, right arm.  


B.  Bilateral hands

During the veteran's March 2007 hearing, he testified that he 
was wounded crossing the Seine River, on his left hand.  The 
veteran is competent to report the incurrence of an injury to 
his hand, as the injury he described is capable of lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  The Board additionally finds the veteran's 
testimony in this regard to be credible.  

On VA examination in March 2008, the veteran stated that he 
had sustained two shrapnel fragment wounds to his left thumb 
in service while crossing the Seine.  The veteran reported 
that he has scars from this injury.  The VA examiner in March 
2008 indicated that he examined the veteran's left thumb and 
that there were no obvious scars that he could see, noting 
that the veteran had a splint on his left hand that precluded 
complete examination.  Further development of the veteran's 
claim that he has a scar or scars on the left thumb is 
addressed in the Remand, below.

The VA examiner also indicated that the veteran now has 
degenerative joint disease of both hands, involving all of 
the remaining joints, and that these were not a result of the 
veteran's military service.  He indicated that, other than 
the degenerative joint disease, the veteran's right hand was 
completely normal for his age.  

The only left or right hand disorder currently shown is 
degenerative joint disease of his hands.  No medical 
professional has provided an opinion that that the veteran's 
current degenerative joint disease of the hands, bilaterally, 
is related to the veteran's period of active service.  A 1984 
private medical statement does not note treatment of or 
complaints of hand pain, and thus does not link hand pain to 
the veteran's service.

The veteran is competent to describe his subjective symptoms 
and complaints of hand pain in and following service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the veteran's lay observation of his symptoms and 
pain is not competent medical evidence to establish that the 
cause of the hand pain he experienced in service was the 
current degenerative joint disease.  The veteran's contention 
that he had hand pain in service is certainly credible.  
However, as a lay person, the veteran was not able to readily 
observe what the cause was for the hand pain he experienced 
in serivce.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  As a lay person, the veteran is unable to make a 
determination that his current hand pain is due to the same 
medical cause or mechanism as his hand pain in serivce, since 
degenerative joint disease is not a disorder readily 
observable by a lay person.  Id.   

The VA physician who conducted the March 2008 VA examination 
opined that the veteran's current hand pain is not related to 
service.  The examiner opined that no current hand problem or 
pain is related to the veteran's service.  The examiner's 
opinion that the veteran's current hand disorder is related 
to his age rather than his serivce is, in essence, an opinion 
that the veteran does not have a current disorder of either 
hand which was manifest within one year of service 
separation.  Thus, service connection for a bilateral hand 
disorder medically diagnosed as degenerative joint disease 
cannot be presumed.  

The preponderance of the evidence is against a claim for 
service connection for degenerative joint disease of either 
hand.  As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The claim must be denied.  

C.  Left hip disorder and right hip disorder

In August 2002, the veteran indicated that he injured his 
left hip in service in 1943 at Camp Shelby, Mississippi.  

J.C. F., M.D. indicated in October 1984 that he had 
intermittently treated the veteran for pain in his legs 
thought to be arthritic in origin and possibly from past 
trauma.  Dr. F. did not, however, assign a specific diagnosis 
of degenerative joint disease of the left hip or the hips.  
The veteran was found to have left hip degenerative joint 
disease on VA examination in March 2008.  The examiner 
reviewed the claims folder and indicated that he could not 
connect a jeep accident in service, which the veteran 
reported caused trauma to the legs, to the veteran's current 
hip disorder, diagnosed as degenerative joint disease.  

The only competent opinion of record which addresses the 
matter of whether the veteran's current degenerative joint 
disease of his left hip is related to service is from the VA 
examiner in March 2008, who indicated that it is not.  Since 
the evidence does not relate current left or right hip 
degenerative joint disease to service, and it was not 
manifest to a degree of 10 percent within one year of service 
discharge, service connection for a hip disorder is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Since the only disability shown is degenerative joint disease 
which is not related to service, service connection can not 
be established for a hip disorder.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).

D.  Bilateral leg injuries, including the knees

In September 1984, the veteran reported that he had been 
treated for knee and right hip problems in service in 1943 at 
Camp Shelby.  In October 1984, Dr. F. indicated that in the 
past 30 plus years he had intermittently treated the veteran 
for pain in his legs, that the pain was thought to be 
arthritic in origin, and that it might have come from past 
trauma.  

In April 2005, P. L. L., M.D. indicated that the veteran was 
having problems with his legs that were caused by injuries he 
sustained when he was thrown from a Jeep during active duty.  

The veteran was examined by VA in March 2008 and found to 
have hip degenerative joint disease and bilateral 
patellofemoral syndrome causing leg pain.  The examiner 
reviewed the veteran's claims folder.  The examiner stated 
that he could not connect the problems to the Jeep accident 
in the 1940's without resorting to speculation.  


The veteran reports that he had leg and knee pain in service 
and chronically thereafter.  The veteran is competent to 
describe his subjective symptoms and complaints of leg pain 
in and following service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  However, as a lay person, the veteran 
was not able to readily observe what the cause was for the 
leg and knee pain he experienced in service.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

As a lay person, the veteran is unable to make a 
determination that his current leg and knee pain is due to 
the same medical cause or mechanism as the knee pain he 
experienced in service, since degenerative joint disease and 
patellofemoral syndrome are not disorders readily observable 
by a lay person.  Id.  Thus, the veteran's lay observation of 
his symptoms and pain is not competent medical evidence to 
establish that the cause of leg pain he experienced in 
service is related to the current findings of patellofemoral 
syndrome.  In particular, the Board notes that the veteran 
worked, as a barber, for many years, until his recent 
retirement.  

Although there is medical evidence that the veteran had 
chronic leg and knee pain which was intermittently treated 
after the veteran's service, the medical evidence establishes 
that no diagnosis of bilateral patellofemoral syndrome was 
assigned by Dr. F. in 1984, and there is no evidence that a 
specific medical diagnosis for the veteran's complaints of 
knee or leg pain was assigned by other medical provider prior 
to 1984.  The evidence that a diagnosis of patellofemoral 
syndrome was not assigned for the veteran's bilateral knee 
pain prior to the March 2008 VA examination.  Since no 
medical diagnosis of patellofemoral syndrome was assigned 
until more than 50 years has elapsed after the veteran's 
service discharge, the evidence is counter to a finding that 
patellofemoral syndrome was  manifest to a degree of 10 
percent within one year of service separation.  

Dr. F. opined in 1984 that he thought the veteran had 
arthritis that may have been due to past trauma.  A 'may or 
may not' opinion is not particularly probative, see Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992); ZN v. Brown, 6 
Vet.App. 183 (1994) ('may or may not' opinion in Tirpak held 
as not fulfilling the nexus to service requirement).  Dr. F. 
did not relate the arthritis specifically to the trauma the 
veteran experienced in service.  Dr. L. indicated in April 
2005 that the veteran was having problems with his legs that 
were caused by injuries the veteran sustained in service.  
However, he did not indicate what the problems were, nor did 
he indicate what information he considered in rendering his 
medical opinion.  The opinion of Dr. L. is too vague to 
support the grant of service connection.  

No medical diagnosis was assigned for the veteran's 
complaints of knee pain until March 2008, when more than 50 
years had elapsed after the veteran's service.  The Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The 
veteran's statements that he first experienced knee pain in 
service, and that he has had knee pain chronically since that 
time, are credible, but the veteran's statements are not 
sufficient to establish a nexus or relationship between the 
veteran's current knee disorder and his service, in the 
absence of assignment of a medical diagnosis for knee pain 
for such an extended period of time.

The most probative report is from the March 2008 VA examiner.  
That examiner reviewed the veteran's claims folder, examined 
the veteran, and rendered medical diagnoses, and indicated 
that he could not relate the veteran's disorders to service 
without resorting to speculation.  Prejean, supra.  A 
disorder which is related to service only by speculation is 
not service-connectable.  38 C.F.R. § 3.102 (2007).  It must 
be shown that it is at least as likely as not (a probability 
of at least 50 percent) related to service.  It is not shown 
that a hip disorder or bilateral patellofemoral syndrome at 
least as likely as not had its onset in service.  

The Board acknowledges the veteran's concern that the lack of 
service medical records hampers the veteran's claim.  
However, the Board again notes that no clinical records, 
including the opinion rendered by Dr. F. in 1984, disclose 
that any diagnosis was assigned for a knee disorder.  Given 
the many years after service during which post-service 
clinical records disclose no indication that the veteran had 
patellofemoral knee syndrome, the criteria for service 
connection are not met.   The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).  The claim must be denied.  

E.  Bilateral foot injuries

In September 1984, the veteran reported that he had been 
treated for left foot problems in service in 1943.  

In October 1984, Dr. F. indicated that in the past 30 plus 
years he had intermittently treated the veteran for pain in 
his feet, that the pain was thought to be arthritic in 
origin, and that it might have come from past trauma.  In 
April 2005, Dr. L. indicated that the veteran was having 
problems with his feet that were caused by injuries he 
sustained when he was thrown from a Jeep during active duty.  

On VA examination in March 2008, the veteran's right foot was 
examined and found to be normal.  His left foot had slight 
tenderness along the medial calcaneus, but there was no 
evidence of pathology.  The examiner could not connect the 
problems to the Jeep accident the veteran had in the 1940's 
without resorting to speculation.  

The evidence indicates that the veteran does not have a right 
foot disorder at this time.  Entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  Where the medical evidence 
establishes that a veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder is not authorized under the statues 
governing veterans' benefits.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In the absence of any medical diagnosis of a 
right foot disorder, the Board is not authorized to grant 
service connection.  

The veteran's left calcaneus was tender, but no pathology was 
found.  There is not a current diagnosis of a left foot 
disorder.  The Board notes that the veteran has pain in his 
left foot.  Pain is a symptom, not a specific medical 
diagnosis.  Without a diagnosed or identifiable underlying 
malady or condition, left foot pain does not, in and of 
itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
259 F.3d (Fed. Cir. 2001).

The Board has considered the numerous lay statements of 
record, including those from E. C. McC., J. R. R., J. S. H., 
and J. N. C.  Some lay statements reflect that the veteran 
has complained of pain in the legs, hands, hips, and feet 
since service.  Other statements reflect observations by 
former fellow servicemembers that the veteran complained of 
pain in service.  However, these lay statements are not 
competent medical evidence to establish that a current 
medical disorder is etiologically related to the veteran's 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In summary, on the matter of the etiologic relationship 
between the veteran's injuries in service and his current 
medical disorders, the opinions from the VA examiner in March 
2008 are found to be most probative evidence of record.  The 
medical evidence establishes that the veteran's current hand, 
hip, knee, and feet disorders, to the extent present, may not 
be etiologically related to the veteran's service without 
speculation.  The Board is not authorized to grant service 
connection on this basis, even where service medical records 
are unavailable through no fault of the veteran.  The 
preponderance of the evidence is against the claims.  
38 U.S.C.A. § 5107(b).  The claims are denied.  


ORDER

Service connection for shrapnel fragment wound scar, right 
arm, is granted.

Service connection for a bilateral hand disorder is denied.

Service connection for a left hip or a right hip disorder is 
denied.

Service connection for bilateral leg injuries, to bilateral 
knees, is denied.

Service connection for bilateral foot injuries is denied.


REMAND

The veteran contends that he is able to see the shell 
fragment wounds he sustained to his left thumb.  The veteran 
has also reported numbness due to these injuries.  The 
examiner who conducted the March 2008 VA examination noted 
that he was unable to find the scar or scars described by the 
veteran, but noted that complete examination of the left hand 
was not possible because of a splint the veteran was wearing 
following a fracture of the left ulna.  The veteran should be 
afforded another opportunity to demonstrate shell fragment 
wound scarring on his left thumb, or any other manifestations 
of a shell fragment wound injury to the left thumb.  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran of the criteria for a 
separate, compensable, evaluation for separate 
disabilities arising from a scar, including 
advising him of the criteria for evaluating a 
scar or neurologic residuals.

2.  The veteran should be afforded VA 
examination of the left thumb as necessary to 
evaluate scarring and residuals of a shell 
fragment wound, to include numbness or 
neurologic residuals.  The examiner should 
state whether a shell fragment wound scar 
results in a tender or painful scar, whether 
the scar restricts or inhibits motion, results 
in numbness, and, if so, the extent and 
severity or such numbness, or results in any 
other symptomatology.

3.  After accomplishing any necessary actions, 
readjudicate the claim on appeal.  The 
claimant should be notified of that 
adjudication.  If any benefit requested on 
appeal is not granted to the claimant's 
satisfaction, the claimant and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all of the evidence obtained.  If 
the benefit sought is not granted, the issue 
should be returned to the Board for appellate 
review if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


